
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13



SCIENTIFIC GAMES CORPORATION

2003 Incentive Compensation Plan


Section


--------------------------------------------------------------------------------

   
   
  Page

--------------------------------------------------------------------------------

1.   Purpose   1
2.
 
Definitions
 
1
3.
 
Administration
 
3     (a)   Authority of the Committee   3     (b)   Manner of Exercise of
Committee Authority   3     (c)   Limitation of Liability   4
4.
 
Shares Available Under the Plan
 
4     (a)   Number of Shares Available for Delivery   4     (b)   Share Counting
Rules   4
5.
 
Eligibility; Per-Person Award Limitations
 
4     (a)   Grants to Eligible Persons   4     (b)   Annual Per-Person Award
Limitations   4
6.
 
Specific Terms of Awards
 
5     (a)   General   5     (b)   Options   5     (c)   Stock Appreciation
Rights   6     (d)   Restricted Stock   6     (e)   Deferred Stock   7     (f)  
Bonus Stock and Awards in Lieu of Obligations   7     (g)   Dividend Equivalents
  7     (h)   Other Stock-Based Awards   8
7.
 
Performance Awards, Including Annual Incentive Awards
 
8     (a)   Performance Awards Generally   8     (b)   Performance Awards
Granted to Covered Employees   8     (c)   Annual Incentive Awards Granted to
Designated Covered Employees   9     (d)   Exemptions from Section 16(b)
Liability   10
8.
 
Certain Provisions Applicable to Awards
 
10     (a)   Stand-Alone, Additional, Tandem, and Substitute Awards   10     (b)
  Term of Awards   10     (c)   Form and Timing of Payment under Awards;
Deferrals   11     (d)   Additional Award Forfeiture Provisions   11     (e)  
Exemptions from Section 16(b) Liability   11
9.
 
Change in Control
 
11     (a)   Effect of "Change in Control"   11     (b)   Definition of "Change
in Control"   12     (c)   Definition of "Change in Control Price"   12
10.
 
General Provisions
 
12     (a)   Compliance with Legal and Other Requirements   12     (b)   Limits
on Transferability; Beneficiaries   12              


i

--------------------------------------------------------------------------------

    (c)   Adjustments   13     (d)   Taxes   13     (e)   Changes to the Plan
and Awards   13     (f)   Limitation on Rights Conferred under Plan   14     (g)
  Unfunded Status of Awards; Creation of Trusts   14     (h)   Certain
Limitations Relating to Accounting Treatment of Awards   14     (i)  
Nonexclusivity of the Plan   14     (j)   Payments in the Event of Forfeitures;
Fractional Shares   14     (k)   Awards to Participants Outside the United
States   14     (l)   Governing Law   15     (m)   Preexisting Plan   15     (n)
  Plan Effective Date and Termination   15

ii

--------------------------------------------------------------------------------


SCIENTIFIC GAMES CORPORATION

2003 Incentive Compensation Plan


        1.     Purpose.    The purpose of this 2003 Incentive Compensation Plan
(the "Plan") is to assist Scientific Games Corporation, a Delaware corporation
(the "Company"), and its subsidiaries in attracting, retaining, motivating and
rewarding executives, directors, employees, and other persons who provide
services to the Company and/or its subsidiaries, to provide for equitable and
competitive compensation opportunities, to encourage long-term service, to
recognize individual contributions and reward achievement of Company goals, and
promote the creation of long-term value for stockholders by closely aligning the
interests of participants with those of stockholders. The Plan authorizes
stock-based and cash-based performance incentives for participants, to encourage
such persons to expend their maximum efforts in the creation of stockholder
value. The Plan is also intended to qualify certain compensation awarded under
the Plan for tax deductibility under Section 162(m) of the Internal Revenue Code
to the extent deemed appropriate by the Committee which administers the Plan.

        2.     Definitions.    For purposes of the Plan, the following terms
shall be defined as set forth below, in addition to such terms defined in
Section 1 hereof:

        (a)   "Annual Incentive Award"  means a type of Performance Award
granted to a Participant under Section 7(c) representing a conditional right to
receive cash, Stock or other Awards or payments, as determined by the Committee,
based on performance in a performance period of one fiscal year or a portion
thereof.

        (b)   "Award"  means any award of an Option, SAR (including Limited
SAR), Restricted Stock, Deferred Stock, Stock granted as a bonus or in lieu of
another award, Dividend Equivalent, Other Stock-Based Award, or Performance
Award (including an Annual Incentive Award) together with any other right or
interest granted to a Participant under the Plan.

        (c)   "Beneficiary"  means the person, persons, trust, or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant's death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(b)
hereof. If, upon a Participant's death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means person,
persons, trust, or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

        (d)   "Beneficial Owner"  shall have the meaning ascribed to such term
in Rule 13d-3 under the Exchange Act and any successor to such Rule.

        (e)   "Board"  means the Company's Board of Directors.

        (f)    "Change in Control"  means Change in Control as defined with
related terms in Section 9 of the Plan.

        (g)   "Change in Control Price"  means the amount calculated in
accordance with Section 9(c) of the Plan.

        (h)   "Code"  means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

        (i)    "Committee"  means a committee of two or more directors
designated by the Board to administer the Plan; provided, however, that
directors appointed as members of the Committee shall not be employees of the
Company or any subsidiary. In appointing members of the Committee, the Board
will consider whether a member is or will be a Qualified Member, but such
members are not required to be Qualified Members at the time of appointment or
during their term of service on the Committee.

--------------------------------------------------------------------------------


        (j)    "Covered Employee"  means a person designated by the Committee as
likely to be a "covered employee," as defined under Code Section 162(m), with
respect to a specified fiscal year or other performance period.

        (k)   "Deferred Stock"  means a conditional right, granted to a
Participant under Section 6(e) hereof, to receive Stock, at the end of a
specified deferral period.

        (l)    "Dividend Equivalent"  means a conditional right, granted to a
Participant under Section 6(g), to receive cash, Stock, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments.

        (m)  "Effective Date"  means the date of approval of the Plan by
stockholders of the Company.

        (n)   "Eligible Person"  means each executive officer and other officer
or full-time employee of the Company or of any subsidiary, including each such
person who may also be a director of the Company, each non-employee director of
the Company, each other person who provides substantial services to the Company
and/or its subsidiaries and who is designated as eligible by the Committee, and
any person who has been offered employment by the Company or a subsidiary or
affiliate, provided that such prospective employee may not receive any payment
or exercise any right relating to an Award until such person has commenced
employment with the Company or a subsidiary. An employee on leave of absence may
be considered as still in the employ of the Company or a subsidiary for purposes
of eligibility for participation in the Plan.

        (o)   "Exchange Act"  means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

        (p)   "Fair Market Value"  means the fair market value of Stock, Awards,
or other property as determined by the Committee or under procedures established
by the Committee. Unless otherwise determined by the Committee, the Fair Market
Value of Stock shall be the average of the high and low sales prices of Stock on
a given date or, if there are no sales on that date, on the latest previous date
on which there were sales, reported for composite transactions in securities
listed on the principal trading market on which Stock is then listed.

        (q)   "Incentive Stock Option" or "ISO"  means any Option intended to be
and designated as an incentive stock option within the meaning of Code
Section 422 or any successor provision thereto that may be granted to Eligible
Persons who are employees.

        (r)   "Limited SAR"  means a conditional right granted to a Participant
under Section 6(c) hereof.

        (s)   "Option"  means a conditional right, granted to a Participant
under Section 6(b) hereof, to purchase Stock or other Awards at a specified
price during specified time periods.

        (t)    "Other Stock-Based Awards"  means Awards granted to a Participant
under Section 6(h) hereof.

        (u)   "Participant"  means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.

        (v)   "Performance Award"  means a conditional right, granted to a
Participant under Section 7, to receive cash, Stock or other Awards or payments,
as determined by the Committee, based upon performance criteria specified by the
Committee.

        (w)  "Preexisting Plan"  mean the Company's 1997 Incentive Compensation
Plan, as amended and restated.

        (x)   "Qualified Member"  means a member of the Committee who is a
"non-employee director" within the meaning of Rule 16b-3(b)(3) and an "outside
director" within the meaning of Regulation 1.162-27(c) under Code
Section 162(m).

2

--------------------------------------------------------------------------------


        (y)   "Restricted Stock"  means Stock granted to a Participant under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.

        (z)   "Rule 16b-3"  means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

        (aa)  "Stock"  means the Company's Class A Common Stock, $.01 par value,
and such other securities as may be substituted (or resubstituted) for Stock
pursuant to Section 10(c) hereof.

        (bb)  "Stock Appreciation Rights" or "SAR"  means a conditional right
granted to a Participant under Section 6(c) hereof.

3.    Administration.

        (a)    Authority of the Committee.    Except as otherwise provided
below, the Plan shall be administered by the Committee. The Committee shall have
full and final authority, in each case subject to and consistent with the
provisions of the Plan, to select Eligible Persons to become Participants, grant
Awards, determine the type, number, and other terms and conditions of, and all
other matters relating to, Awards, prescribe Award agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award agreements and correct
defects, supply omissions, or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan. The foregoing notwithstanding, the
Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors, and may perform any function of
the Committee under the Plan for any other purpose, including for the purpose of
ensuring that transactions under the Plan by Participants who are then subject
to Section 16 of the Exchange Act in respect of the Company are exempt under
Rule 16b-3. In any case in which the Board is performing a function of the
Committee under the Plan, each reference to the Committee herein shall be deemed
to refer to the Board, except where the context otherwise requires. Any action
of the Committee shall be final, conclusive and binding on all persons,
including the Company, its subsidiaries, Participants, Beneficiaries,
transferees under Section 10(b) hereof, or other persons claiming rights from or
through a Participant, and stockholders.

        (b)    Manner of Exercise of Committee Authority.    At any time that a
member of the Committee is not a Qualified Member, (i) any action of the
Committee relating to an Award intended by the Committee to qualify as
"performance-based compensation" within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(ii) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Exchange Act in respect of the Company
may be taken either by such a subcommittee or by the Committee but with each
such member who is not a Qualified Member abstaining or recusing himself or
herself from such action, provided that, upon such abstention or recusal, the
Committee remains composed of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any subsidiary or affiliate, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine, to the fullest extent permitted under Section 157 of
the Delaware General Corporation Law. The Committee may appoint agents to assist
it in administering the Plan.

3

--------------------------------------------------------------------------------


        (c)    Limitation of Liability.    The Committee and each member
thereof, and any person acting pursuant to authority delegated by the Committee,
shall be entitled, in good faith, to rely or act upon any report or other
information furnished by any executive officer, other officer or employee of the
Company or a subsidiary or affiliate, the Company's independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee, any person acting pursuant to authority delegated by
the Committee, and any officer or employee of the Company or a subsidiary or
affiliate acting at the direction or on behalf of the Committee or a delegee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action or determination.

4.    Shares Available Under the Plan.

        (a)    Number of Shares Available for Delivery.    Subject to adjustment
as provided in Section 10(c) hereof, the total number of shares of Stock
reserved and available for delivery in connection with Awards under the Plan
shall be 6.5 million plus the number of shares that, under the Preexisting Plan,
remain available at the Effective Date or thereafter would become available
under the terms of the Preexisting Plan. Any shares of Stock delivered under the
Plan shall consist of authorized and unissued shares or treasury shares.

        (b)    Share Counting Rules.    The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute awards) and make adjustments if
the number of shares of Stock actually delivered differs from the number of
shares previously counted in connection with an Award. Shares subject to an
Award that is canceled, expired, forfeited, settled in cash or terminated
without a delivery of shares to the Participant will again be available for
Awards, and shares withheld in payment of the exercise price or taxes relating
to an Award and shares equal to the number surrendered in payment of any
exercise price or taxes relating to an Award shall be deemed to constitute
shares not delivered to the Participant and shall be deemed to again be
available for Awards under the Plan. For purposes of determining the number of
Shares that become available as of the Effective Date under the Preexisting
Plan, the share counting rules of the Preexisting Plan will apply and the share
counting rules of this Plan shall apply with respect to Awards granted under
this Plan with respect to such shares. In addition, in the case of any Award
granted in substitution for an award of a company or business acquired by the
Company or a subsidiary or affiliate, shares issued or issuable in connection
with such substitute Award shall not be counted against the number of shares
reserved under the Plan, but shall be available under the Plan by virtue of the
Company's assumption of the plan or arrangement of the acquired company or
business. This Section 4(b) shall apply to the number of shares reserved and
available for ISOs only to the extent consistent with applicable regulations
relating to ISOs under the Code.

5.    Eligibility; Per-Person Award Limitations.

        (a)    Grants to Eligible Persons.    Awards may be granted under the
Plan only to Eligible Persons.

        (b)    Annual Per-Person Award Limitations.    In each calendar year
during any part of which the Plan is in effect, an Eligible Person may be
granted Awards under each of Sections 6(b), 6(c), 6(d), 6(e), 6(f), 6(g), and
6(h) (including Performance Awards under Section 7 based on Awards authorized by
each referenced subsection) relating to a number of shares of Stock up to his or
her Annual Limit. A Participant's Annual Limit, in any year during any part of
which the Participant is then eligible under the Plan, shall equal 1.5 million
shares plus the amount of the Participant's unused Annual Limit relating to the
same type of Award as of the close of the previous year, subject to adjustment
as provided in Section 10(c). In the case of a cash-denominated Award for which
the limitation set forth in the preceding sentence would not operate as an
effective limitation satisfying Treasury Regulation 1.162-27(e)(4) (including a
cash Performance Award under Section 7), an Eligible Person

4

--------------------------------------------------------------------------------


may not be granted Awards authorizing the earning during any calendar year of an
amount that exceeds the Participant's Annual Limit, which for this purpose shall
equal $3 million plus the amount of the Participant's unused cash Annual Limit
as of the close of the previous year (this limitation is separate and not
affected by the number of Awards granted during such calendar year subject to
the limitation in the preceding sentence). For this purpose, (i) "earning" means
satisfying performance conditions so that an amount becomes payable, without
regard to whether it is to be paid currently or on a deferred basis or continues
to be subject to any service requirement or other non-performance condition, and
(ii) a Participant's Annual Limit is used to the extent a cash amount or number
of shares may be potentially earned or paid under an Award, regardless of
whether such amount or shares are in fact earned or paid.

6.    Specific Terms of Awards.

        (a)    General.    Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan. The Committee shall require the payment of
lawful consideration for an Award to the extent necessary to satisfy the
requirements of the Delaware General Corporation Law, and may otherwise require
payment of consideration for an Award except as limited by the Plan.

        (b)    Options.    The Committee is authorized to grant Options to
Participants on the following terms and conditions:

        (i)    Exercise Price.    The exercise price per share of Stock
purchasable under an Option shall be determined by the Committee, provided that
such exercise price shall be not less than the Fair Market Value of a share of
Stock on the date of grant of such Option except as provided under Section 6(f)
or 8(a) hereof. In addition, in connection with a merger, consolidation or
reorganization of the Company or any of its subsidiaries, the Committee may
grant Options with an exercise price per share less than the market value of the
Common Stock on the date of grant if such Options are granted in exchange for,
or upon conversion of, options to purchase capital stock of any other entity
which is a party to such merger, consolidation or reorganization.

        (ii)   Time and Method of Exercise.    The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the methods by which such exercise
price may be paid or deemed to be paid, the form of such payment (subject to
Section 10(h)), including, without limitation, cash, Stock, other Awards or
awards granted under other plans of the Company or any subsidiary or affiliate,
or other property (including through broker-assisted "cashless exercise"
arrangements, to the extent permitted by applicable law), and the methods by or
forms in which Stock will be delivered or deemed to be delivered in satisfaction
of Options to Participants (including deferred delivery of shares representing
the Option "profit," at the election of the Participant or as mandated by the
Committee, with such deferred shares subject to any vesting, forfeiture or other
terms as the Committee may specify).

        (iii)    ISOs.    The terms of any ISO granted under the Plan shall
comply in all respects with the provisions of Code Section 422. Anything in the
Plan to the contrary notwithstanding, no term of the Plan relating to ISOs
(including any SAR in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any ISO under Code
Section 422, unless the Participant has first

5

--------------------------------------------------------------------------------




consented to the change that will result in such disqualification. ISOs may be
granted only to employees of the Company or any of its subsidiaries. To the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of the Stock with respect to which ISOs granted under this
Plan and all other plans of the Company and any subsidiary are first exercisable
by any employee during any calendar year shall exceed the maximum limit
(currently, $100,000), if any, imposed from time to time under Code Section 422,
such Options shall be treated as Options that are not ISOs.

        (c)    Stock Appreciation Rights.    The Committee is authorized to
grant SARs to Participants on the following terms and conditions:

        (i)    Right to Payment.    A SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one share of Stock on the date of exercise (or, in
the case of a "Limited SAR," the Fair Market Value determined by reference to
the Change in Control Price, as defined under Section 9(c) hereof) over (B) the
grant price of the SAR as determined by the Committee.

        (ii)   Other Terms.    The Committee shall determine at the date of
grant or thereafter, the time or times at which and the circumstances under
which a SAR may be exercised in whole or in part (including based on achievement
of performance goals and/or future service requirements), the method of
exercise, method of settlement, form of consideration payable in settlement,
method by or forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any SAR. Limited SARs that
may only be exercised in connection with a Change in Control or other event as
specified by the Committee may be granted on such terms, not inconsistent with
this Section 6(c), as the Committee may determine. SARs and Limited SARs may be
either freestanding or in tandem with other Awards.

        (d)    Restricted Stock.    The Committee is authorized to grant
Restricted Stock to Participants on the following terms and conditions:

        (i)    Grant and Restrictions.    Restricted Stock shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, which restrictions may lapse separately or
in combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. Except to the extent restricted under the terms of the Plan and
any Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the restricted period applicable to the Restricted Stock,
subject to Section 10(b) below, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined, or otherwise encumbered by the
Participant.

        (ii)   Forfeiture.    Except as otherwise determined by the Committee,
upon termination of employment during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
shall be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock.

        (iii)    Certificates for Stock.    Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are

6

--------------------------------------------------------------------------------




registered in the name of the Participant, the Committee may require that such
certificates bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock, that the Company retain
physical possession of the certificates, and/or that the Participant deliver a
stock power to the Company, endorsed in blank, relating to the Restricted Stock.

        (iv)    Dividends and Splits.    As a condition to the grant of an Award
of Restricted Stock, the Committee may require that any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under the Plan.
Unless otherwise determined by the Committee, Stock distributed in connection
with a Stock split or Stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

        (e)    Deferred Stock.    The Committee is authorized to grant Deferred
Stock to Participants, which are rights to receive Stock at the end of a
specified deferral period, subject to the following terms and conditions:

        (i)    Award and Restrictions.    Settlement of an Award of Deferred
Stock shall occur upon expiration of the deferral period specified for such
Deferred Stock by the Committee (or, if permitted by the Committee, as elected
by the Participant). In addition, Deferred Stock shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.

        (ii)   Forfeiture.    Except as otherwise determined by the Committee,
upon termination of employment during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award agreement
evidencing the Deferred Stock), all Deferred Stock that is at that time subject
to deferral (other than a deferral at the election of the Participant) shall be
forfeited; provided that the Committee may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Deferred Stock shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Deferred Stock.

        (iii)    Dividend Equivalents.    Unless otherwise determined by the
Committee at date of grant, Dividend Equivalents on the specified number of
shares of Stock covered by an Award of Deferred Stock shall be either (A) paid
with respect to such Deferred Stock at the dividend payment date in cash or in
shares of unrestricted Stock having a Fair Market Value equal to the amount of
such dividends, or (B) deferred with respect to such Deferred Stock and the
amount or value thereof automatically deemed reinvested in additional Deferred
Stock, other Awards or other investment vehicles, as the Committee shall
determine or permit the Participant to elect.

        (f)    Bonus Stock and Awards in Lieu of Obligations.    The Committee
is authorized to grant Stock as a bonus, or to grant Stock or other Awards in
lieu of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.

        (g)    Dividend Equivalents.    The Committee is authorized to grant
Dividend Equivalents to a Participant, entitling the Participant to receive
cash, Stock, other Awards, or other property equivalent to all or a portion of
the dividends paid with respect to a specified number of shares of Stock.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award. The Committee may provide that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and

7

--------------------------------------------------------------------------------


subject to restrictions on transferability, risks of forfeiture and such other
terms as the Committee may specify.

        (h)    Other Stock-Based Awards.    The Committee is authorized, subject
to limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified
subsidiaries. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine.

7.    Performance Awards, Including Annual Incentive Awards

        (a)    Performance Awards Generally.    The Committee is authorized to
grant Performance Awards on the terms and conditions specified in this
Section 7. Performance Awards may be denominated as a cash amount, number of
shares of Stock, or specified number of other Awards (or a combination) which
may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance Award by conditioning the right of a
Participant to exercise the Award or have it settled, or the timing thereof,
upon achievement or satisfaction of such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 7(b) and 7(c) in the case of a Performance Award intended
to qualify as "performance-based compensation" under Code Section 162(m).

        (b)    Performance Awards Granted to Covered Employees.    If the
Committee determines that a Performance Award to be granted to an Eligible
Person who is designated by the Committee as a Covered Employee should qualify
as "performance-based compensation" for purposes of Code Section 162(m), the
grant, exercise and/or settlement of such Performance Award shall be contingent
upon achievement of a preestablished performance goal and other terms set forth
in this Section 7(b).

        (i)    Performance Goals Generally.    The performance goal for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 7(b). The performance
goal shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder (including Treasury
Regulation 1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being "substantially uncertain."
The Committee may determine that such Performance Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. Performance goals may
differ for Performance Awards granted to any one Participant or to different
Participants.

        (ii)   Business Criteria.    One or more of the following business
criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries or affiliates or other business units or lines of business of the
Company shall be used by the Committee in establishing performance goals for

8

--------------------------------------------------------------------------------

such Performance Awards: (1) earnings per share (basic or fully diluted);
(2) revenues; (3) earnings, before or after taxes, from operations (generally or
specified operations), before or after interest expense, depreciation,
amortization, incentives, or extraordinary or special items; (4) cash flow, free
cash flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (5) return on
net assets, return on assets, return on investment, return on capital, return on
equity; (6) economic value created; (7) operating margin or operating expense;
(8) net income; (9) Stock price or total stockholder return; and (10) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
customer satisfaction, employee satisfaction, management of employment practices
and employee benefits, supervision of litigation and information technology, and
goals relating to acquisitions or divestitures of subsidiaries, affiliates or
joint ventures. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.

        (iii)    Performance Period; Timing for Establishing Performance Goals;
Per-Person Limit.    Achievement of performance goals in respect of such
Performance Awards shall be measured over a performance period of up to one year
or more than one year, as specified by the Committee. A performance goal shall
be established not later than the earlier of (A) 90 days after the beginning of
any performance period applicable to such Performance Award or (B) the time 25%
of such performance period has elapsed. In all cases, the maximum Performance
Award of any Participant shall be subject to the limitation set forth in
Section 5(b).

        (iv)  Performance Award Pool.    The Committee may establish a
Performance Award pool, which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Performance Awards. The
amount of such Performance Award pool shall be based upon the achievement of a
performance goal or goals based on one or more of the business criteria set
forth in Section 7(b)(ii) during the given performance period, as specified by
the Committee in accordance with Section 7(b)(i). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.

        (v)   Settlement of Performance Awards; Other Terms.    Settlement of
such Performance Awards shall be in cash, Stock, other Awards or other property,
in the discretion of the Committee. The Committee may, in its discretion,
increase or reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of a Performance Award
subject to this Section 7(b). Any settlement which changes the form of payment
from that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as "performance-based compensation" for purposes of Code
Section 162(m). The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period or settlement of such Performance
Awards; any resulting payments need not qualify as performance-based
compensation under Section 162(m) if the authorization of such non-qualifying
payments would not otherwise disqualify the Performance Award apart from the
termination or change in control.

        (c)    Annual Incentive Awards Granted to Designated Covered
Employees.    The Committee may grant a Performance Award in the form of an
Annual Incentive Award to an Eligible Person who is

9

--------------------------------------------------------------------------------

designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as "performance-based compensation"
for purposes of Code Section 162(m), and therefore its grant, exercise and/or
settlement shall be contingent upon achievement of preestablished performance
goals and shall comply with the other requirements set forth in Section 7(b).

        (d)    Written Determinations.    Determinations by the Committee as to
the establishment of performance goals, the amount potentially payable in
respect of Performance Awards, the level of actual achievement of the specified
performance goals relating to Performance Awards and the amount of any final
Performance Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.

8.    Certain Provisions Applicable to Awards.

        (a)    Stand-Alone, Additional, Tandem, and Substitute
Awards.    Subject to Section 10(e), Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any subsidiary or affiliate, or any
business entity to be acquired by the Company or a subsidiary or affiliate, or
any other right of a Participant to receive payment from the Company or any
subsidiary or affiliate. Awards granted in addition to or in tandem with other
Awards or awards may be granted either as of the same time as or a different
time from the grant of such other Awards or awards. Subject to Section 10(h),
the Committee may determine that, in granting a new Award, the in-the-money
value of any surrendered Award or award may be applied to reduce the exercise
price of any Option, grant price of any SAR, or purchase price of any other
Award.

        (b)    Term of Awards.    The term of each Award shall be for such
period as may be determined by the Committee; provided that in no event shall
the term of any Option or SAR exceed a period of ten years (or, in the case of
an ISO, such shorter term as may be required under Code Section 422).

10

--------------------------------------------------------------------------------

        (c)    Form and Timing of Payment under Awards; Deferrals.    Subject to
the terms of the Plan and any applicable Award agreement, payments to be made by
the Company or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in Stock, other Awards, or other property,
and may be made in a single payment or transfer, in installments, or on a
deferred basis. The settlement of any Award may be accelerated in the discretion
of the Committee or upon occurrence of one or more specified events (in addition
to a Change in Control). Installment or deferred payments may be required by the
Committee (subject to Section 10(e) of the Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award agreement) or permitted at the election of
the Participant on terms and conditions established by the Committee. Payments
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock. Any payment deferred pursuant to this
Section 8(c) shall represent only an unfunded, unsecured promise by the Company
to pay the amount credited thereto to the Participant in the future.

        (d)    Additional Award Forfeiture Provisions.    The Committee may
condition a Participant's right to receive a grant of an Award, to exercise the
Award, to retain Stock acquired in connection with an Award, or to retain the
profit or gain realized by a Participant in connection with an Award, including
cash received upon sale of Stock acquired in connection with an Award, upon
compliance by the Participant with specified conditions relating to
non-competition, confidentiality of information relating to the Company,
non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its officers,
directors and affiliates, and other restrictions upon or covenants of the
Participant, including during specified periods following termination of
employment or service to the Company.

        (e)    Exemptions from Section 16(b) Liability.    With respect to a
Participant who is then subject to the reporting requirements of Section 16(a)
of the Exchange Act in respect of the Company, the Committee shall implement
transactions under the Plan and administer the Plan in a manner that will ensure
that each transaction with respect to such a Participant is exempt from
liability under Rule 16b-3 or otherwise not subject to liability under
Section 16(b), except that this provision shall not limit sales by such a
Participant, and such a Participant may elect to engage in other non-exempt
transactions under the Plan. The Committee may authorize the Company to
repurchase any Award or shares of Stock deliverable or delivered in connection
with any Award (subject to Section 10(h)) in order to avoid a Participant who is
subject to Section 16 of the Exchange Act incurring liability under
Section 16(b). Unless otherwise specified by the Participant, equity securities
or derivative securities acquired under the Plan which are disposed of by a
Participant shall be deemed to be disposed of in the order acquired by the
Participant.

9.    Change in Control.

        (a)    Effect of "Change in Control."    In the event of a "Change in
Control," the following provisions shall apply unless otherwise provided in the
Award agreement:

        (i)    Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control;

        (ii)   If any optionee holds an Option immediately prior to a Change in
Control that was not previously exercisable and vested in full throughout the
60-day period preceding the Change in Control, he shall be entitled to elect,
during the 60-day period following the Change in Control, in lieu of acquiring
the shares of Stock covered by the portion of the Option that was not vested and
exercisable within such 60-day period, to receive, and the Company shall be
obligated to pay, in cash the excess of the Change in Control Price over the
exercise price of such Option, multiplied by the number of shares of Stock
covered by such portion of the Option;

        (iii)  The restrictions, deferral of settlement, and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested as of the time of the Change in
Control, except to the extent of any waiver by the Participant and subject to
applicable restrictions set forth in Section 10(a) hereof; and

11

--------------------------------------------------------------------------------




        (iv)  With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, such performance goals and
other conditions will be deemed to be met if and to the extent so provided by
the Committee in the Award agreement relating to such Award.

        (b)    Definition of "Change in Control."    A "Change in Control" shall
mean the occurrence of any of the following:

        (i)    when any "person" as defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d) and 14(d) thereof, including a "group" as
defined in Section 13(d) of the Exchange Act but excluding the Company and any
subsidiary and any employee benefit plan sponsored or maintained by the Company
or any subsidiary (including any trustee of such plan acting as trustee),
directly or indirectly, becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act) of securities of the Company representing at least 40%
percent (or such greater percentage as the Committee may specify in connection
with the grant of any Award) of the combined voting power of the Company's
then-outstanding securities; or

        (ii)   the occurrence of a transaction requiring stockholder approval
for the acquisition of the Company by an entity other than the Company or a
subsidiary by merger or otherwise or for the purchase by an entity other than
the Company or a subsidiary of substantially all of the assets of the Company.

        (c)    Definition of "Change in Control Price."    The "Change in
Control Price" means an amount in cash equal to the higher of (i) the amount of
cash and fair market value of property that is the highest price per share paid
(including extraordinary dividends) in any transaction triggering the Change in
Control, or (ii) the highest Fair Market Value per share at any time during the
60-day period preceding the Change in Control.

10.    General Provisions.

        (a)    Compliance with Legal and Other Requirements.    The Company may,
to the extent deemed necessary or advisable by the Committee, postpone the
issuance or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule, or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

        (b)    Limits on Transferability; Beneficiaries.    No Award or other
right or interest of a Participant under the Plan shall be pledged, hypothecated
or otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution or to a
Beneficiary upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative, except that
Awards and other rights (other than ISOs and SARs in tandem therewith) may be
transferred to one or more Beneficiaries or other transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award agreement (subject to any terms and conditions which the Committee may
impose thereon). A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

12

--------------------------------------------------------------------------------


        (c)    Adjustments.    In the event that any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (A) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (B) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5(b), (C) the number and
kind of shares of Stock subject to or deliverable in respect of outstanding
Awards and (D) the exercise price, grant price or purchase price relating to any
Award or, if deemed appropriate, the Committee may make provision for a payment
of cash or property to the holder of an outstanding Option (subject to
Section 10(h)). In addition, the Committee is authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate or other business unit, or the financial statements
of the Company or any subsidiary or affiliate, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee's assessment of the business
strategy of the Company, any subsidiary or affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (A) would cause Options, SARs,
or Performance Awards granted under Section 7 to Participants designated by the
Committee as Covered Employees and intended to qualify as "performance-based
compensation" under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as "performance-based compensation" under Code Section 162(m)
and regulations thereunder, or (B) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury
Regulation 1.162-27(e)(4)(vi), under the performance goals relating to Options
or SARs granted to Covered Employees and intended to qualify as
"performance-based compensation" under Code Section 162(m) and regulations
thereunder.

        (d)    Taxes.    The Company and any subsidiary is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any Award, and to take such other action as the Committee may
deem advisable to enable the Company and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant's tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.

        (e)    Changes to the Plan and Awards.    The Board may amend, alter,
suspend, discontinue, or terminate the Plan or the Committee's authority to
grant Awards under the Plan without the consent of stockholders or Participants,
except that any amendment or alteration to the Plan shall be subject to the
approval of the Company's stockholders not later than the annual meeting next
following such Board action if such stockholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Board may otherwise, in its discretion, determine to submit other such
changes to the Plan to stockholders for approval; provided that, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any previously granted and
outstanding Award. The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue, or terminate any Award theretofore granted
and any Award agreement relating thereto; provided that the Committee shall have
no authority to waive or modify any Award term after the Award has been granted
to the extent the waived or modified term would be mandatory under the Plan for
any Award newly granted at the date of the waiver or modification; and provided
further, that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award. Without the prior approval of stockholders, the Committee will not
amend or replace previously granted Options in a transaction that constitutes a
"repricing." For this purpose, a "repricing" means: (1) amending the terms of an
Option after it is granted to lower its exercise price, except pursuant to
Section 10(c) hereof; (2) any other action that is treated as a repricing under
generally accepted accounting principles; and

13

--------------------------------------------------------------------------------


(3) canceling an Option at a time when its strike price is equal to or greater
than the fair market value of the underlying Stock, in exchange for another
Option, Restricted Stock, or other equity, unless the cancellation and exchange
occurs in connection with a merger, acquisition, spin-off or other similar
corporate transaction. A cancellation and exchange described in clause (3) of
the preceding sentence will be considered a repricing regardless of whether the
Option, Restricted Stock or other equity is delivered simultaneously with the
cancellation, regardless of whether it is treated as a repricing under generally
accepted accounting principles, and regardless of whether it is voluntary on the
part of the Option holder.

        (f)    Limitation on Rights Conferred under Plan.    Neither the Plan
nor any action taken hereunder shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a subsidiary, (ii) interfering in
any way with the right of the Company or a subsidiary to terminate any Eligible
Person's or Participant's employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.

        (g)    Unfunded Status of Awards; Creation of Trusts.    The Plan is
intended to constitute an "unfunded" plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Company's obligations
under the Plan. Such trusts or other arrangements shall be consistent with the
"unfunded" status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law.

        (h)    Certain Limitations Relating to Accounting Treatment of
Awards.    At any time that the Company is accounting for stock-denominated
Awards (other than SARs) under Accounting Principles Board Opinion 25 ("APB
25"), the Company intends that, with respect to such Awards, the compensation
measurement date for accounting purposes shall occur at the date of grant or the
date performance conditions are met if an Award is fully contingent on
achievement of performance goals, unless the Committee specifically determines
otherwise. Therefore, other provisions of the Plan notwithstanding, in order to
preserve this fundamental objective of the Plan, if any authority granted to the
Committee hereunder or any provision of the Plan or an Award agreement would
result, under APB 25, in "variable" accounting or a measurement date other than
the date of grant or the date such performance conditions are met with respect
to such Awards, if the Committee was not specifically aware of such accounting
consequence at the time such Award was granted or provision otherwise became
effective, such authority shall be limited and such provision shall be
automatically modified and reformed to the extent necessary to preserve the
accounting treatment of the award intended by the Committee, subject to
Section 10(e) of the Plan.

        (i)    Nonexclusivity of the Plan.    Neither the adoption of the Plan
by the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).

        (j)    Payments in the Event of Forfeitures; Fractional
Shares.    Unless otherwise determined by the Committee, in the event of a
forfeiture of an Award with respect to which a Participant paid cash or other
consideration, the Participant shall be repaid the amount of such cash or other
consideration. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

        (k)    Awards to Participants Outside the United States.    The
Committee may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then resident or primarily employed, or so
that the value and other benefits of the Award to the Participant, as affected
by foreign tax laws and other restrictions applicable as a result of the
Participant's residence or

14

--------------------------------------------------------------------------------


employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 11(k) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.

        (l)    Governing Law.    The validity, construction and effect of the
Plan, any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the Delaware General Corporation Law, the contract
and other laws of the State of New York without giving effect to principles of
conflicts of laws, and applicable federal law.

        (m)    Preexisting Plan.    Upon stockholder approval of the Plan as
provided under Section 11(n), no further grants of Awards will be made under the
Preexisting Plan.

        (n)    Plan Effective Date and Termination.    The Plan was adopted by
the Board of Directors on April 24, 2003 and shall become effective upon its
approval by the Company's stockholders by the affirmative vote of the holders of
a majority of the voting securities of the Company entitled to be cast in person
or by proxy at the Company's 2003 annual meeting of stockholders.1 Unless
earlier terminated by action of the Board of Directors, the Plan will remain in
effect until such time as no Stock remains available for delivery under the Plan
and the Company has no further rights or obligations under the Plan with respect
to outstanding Awards under the Plan.

--------------------------------------------------------------------------------

1The Plan was approved by the Company's stockholders on June 23, 2003.

15

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.13



SCIENTIFIC GAMES CORPORATION 2003 Incentive Compensation Plan
SCIENTIFIC GAMES CORPORATION 2003 Incentive Compensation Plan
